Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user input detection unit,” “video playback unit,” “image data storage unit,” “character control unit,”).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Claims 1-3 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
See Fig. 7, and paragraph [0046], wherein an image generating device includes a combination of hardware/software units for performing the claimed functions.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is missing a period at the end of the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki (US 20180373413) in view of Fujimoto et al. (US 20190073830).
Re claim 1, Sawaki teaches an animation production system comprising: 
a virtual camera that takes pictures of a character placed in a virtual space (see [0053], [0076], & [0141-0146], in reference to Fig. 12a-12b, wherein with a hmd 120A-120D, wherein for example the field-of-view region 17A is an image displayed on a monitor 130A of the HMD 120A. This field-of-view region 17A is an image generated by the virtual camera 14A. The avatar object 6B of the user 5B is displayed in the field-of-view region 17A. Although not included in FIG. 12B, the avatar object 6A of the user 5A is displayed in the field-of-view image of the user 5B, as virtual cameras for shooting different character avatar objects) and (see [0188], in reference to Fig. 15 and 17, wherein the field of view image 1717 is based on the motion of the hmd 120A (i.e. position and inclination of virtual camera 14) and the virtual space data defining the virtual space 11).
a user input detection unit that detects an input of a user from at least one of a head mounted display and a controller which the user mounts (see [0076], and ([0188], in reference to Fig. 15 and 17, wherein user’s head movement is detected such that change in position and direction of the HMD120 in the real space is reproduced similarly in the virtual space 11) and (see [0093-0100] wherein a controller a user mounts is used to interact with the virtual space).
a character control unit that controls an operation of the character in response to the input (see [0006], wherein a photography mode is selected by a first user configured to capture still and moving images).
an image data storage unit that stores data for displaying movie data captured by the camera (see [0006], wherein a photography mode is selected, and stores video data, the video data defining an omnidirectional moving image which is a video in all directions from the reference point in a predetermined photographing period…and is an image capturing mode configured to capture still and moving images) and (see [0163], [0184-0220] wherein playback of recording, omnidirectional moving image, and captured images/video are performed based on the selection and stored data).
 a video playback unit that outputs the video data to a display unit a display device outside the virtual space in response to an instruction given by an input device or an instruction given in the virtual space (see [0006], wherein a photography mode is selected, and stores video data, the video data defining an omnidirectional moving image which is a video in all directions from the reference point in a predetermined photographing period…and is an image capturing mode configured to capture still and moving images), [0146] The processor 210A translates an operation by the user 5B (operation of HMD 120B and operation of controller 300B) in the avatar object 6B arranged in the virtual space 11A. With this, the user 5A is able to recognize the operation by the user 5B through the avatar object 6B), (see [0163], [0184-0220] wherein playback of recording, omnidirectional moving image, and captured images/video are performed based on the selection and stored data, wherein the video is a 2D video displayed on a screen defined by virtual space 11), (see [0144], in reference to Fig. 12b, wherein a field of view of an image is displayed on a head mounted display as a display device outside the virtual space), and (see [0226], in reference to Fig. 24, wherein display object D is image data such as a photographic/video data arranged in the virtual space).
	Sawaki does not explicitly teach a video playback unit that outputs the video data to a display unit in the virtual space.
	However, Fujimoto teaches outputting video data to a display unit in the virtual space  (see [0186-0188], in reference to Fig. 15-17, wherein a main screen display video image data in the virtual space) and (see [0264-0275], playback of a video, and selecting any one of the subscreens as appropriate to switch video displayed on the main screen 1541).
	Sawaki in view of Fujimoto teaches claim 1.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sawaki’s virtual environment display system to display playback video on display object D in Fig. 24, to explicitly include a display of video data to a display unit in the virtual space, as taught by Fujimoto, as the references are in the analogous art of virtual environment display systems utilizing head mounted displays.  An advantage of the modification is that it achieves the result of explicitly displaying video content on a virtual display in the virtual space. 
	Re claim 3, Sawaki and Fujimoto teaches claim 1.  Furthermore, Sawaki teaches wherein a character in the virtual space acts in accordance with the playback of the movie (see [0226], in reference to Fig. 24, wherein a plurality of users controlling avatars can confirm together the content of the 2d image data in the virtual space), (see [0143-0146], wherein avatars are able to interact and recognize operations of other users), and (see [0207], wherein playback instructions are received by the user, and the video data is played back on a virtual screen).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawaki (US 20180373413) in view of Fujimoto et al. (US 20190073830) and Caron et al. (US 10852814).
	Re claim 2, Sawaki and Fujimoto teaches claim 1.  Furthermore, Sawaki and Fujimoto do not explicitly teach wherein a control panel with a playback button is provided in the virtual space, and the instruction given in the virtual space is provided by pressing the playback button.  However, Caron teaches wherein a control panel with a playback button is provided in the virtual space, and the instruction given in the virtual space is provided by pressing the playback button (see col 8, line 55-col 9, 19, in reference to Fig. 7A and 7B, where a virtual object 42 allows playback of a video in the virtual space).
	Sawaki, Fujimoto, and Caron teaches claim 2.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Sawaki and Fujimoto’s virtual environment display system to explicitly include a virtual object in the virtual space that allows playback, as taught by Caron, as the references are in the analogous art of virtual environment display systems utilizing head mounted displays.  An advantage of the modification is that it achieves the result of explicitly allowing for playback control using a virtual object as a control panel to playback and manipulate the display of a video within the virtual environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616